DETAILED ACTION
Response to Arguments
The amendment filed 20 October 2020 has been entered in full. Accordingly, claims 1-7 and 10 are pending in the application.
Regarding the rejections under 35 U.S.C. 101, Applicant has canceled independent claim 9. Accordingly, the rejections are withdrawn.
Regarding the claim interpretations under 35 U.S.C. 112(f), Applicant argues that the limitations “pattern acquisition unit”, “evaluation standard setting unit”, and “pattern evaluation unit” in claim 1; “input reception unit” in claim 3; and “information acquisition unit” and “pattern prediction unit” in claim 6 should not be interpreted under 35 U.S.C. 112(f) because these elements in claims 1, 3, and 6 do not use the term “means” and Fig. 3 and corresponding passages in the specification disclose sufficient structures. 
The examiner respectfully disagrees. The term “unit” in each of these limitations is seen as a substitute for “means” that is a generic placeholder. (1) The specification (at Fig. 3 and corresponding passages) does not appear to provide a description sufficient to inform one of ordinary skill in the art that the term denotes structure, (2) general dictionaries (e.g., Merriam-Webster) do not provide evidence that the term has achieved recognition as a noun denoted structure, and (3) the prior art does not provide evidence that the term is an art-recognized structure to perform the claimed functions. Accordingly, the claim interpretations are respectfully maintained.
Regarding the rejections under 35 U.S.C. 102(a)(1) and (a)(2), Applicant has, in response, amended claim 1 (and similarly claim 7) to recite: “an information acquisition unit that acquires biometric information of the worker on a state measured when the worker executes the work; and a pattern prediction unit that predicts the motion pattern on the basis of the information acquired by the information acquisition unit… and wherein the pattern evaluation unit evaluates the motion pattern predicted by the pattern prediction unit on the basis of the Kim, does not disclose these limitations, especially the “biometric information of the worker” limitation. 
Applicant's arguments with respect to these claims have been considered but are moot because the new ground of rejection relies on a new combination of references.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0269427) in view of Prokoski (U.S. Patent No. 7,027,621).
Claim 1 is met by the combination of Kim and Prokoski, wherein
-Kim teaches:
A work analysis assistance device (See the Abstract.), comprising: 
a pattern acquisition unit that acquires a motion pattern when a worker executes work (See [0078]-[0079]: “In one configuration, the above-described system may be used to monitor a series of operations performed by a user, and to verify if the monitored process is being properly performed. In addition to merely analyzing video feeds…FIG. 7 generally illustrates a method 100 of performing activity sequence monitoring using the above system. As shown, the input video is processed at 102 to generate an internal representation 104 that captures different kinds of information such as scene motion, activities, etc.”); 
an evaluation standard setting unit that sets an evaluation standard for the motion pattern (See [0079]: “The representations are used to learn classifiers at 106 which generate action labels and action similarity scores. This information is collated together and converted into a semantic description at 108 which is then compared with a known activity template at 110 to generate an error proofing score.”); 
a pattern evaluation unit that evaluates the motion pattern on the basis of the evaluation standard (See [0079]: “An alert is thrown at 112 if the match with the template produces a low score indicating that the executed sequence is not similar to the expected work-task progression.”); 
wherein the evaluation standard setting unit sets the evaluation standard for the motion pattern when a certain worker executes certain work according to the number of times of execution of the certain work executed by the certain worker (See [0080]: “This process may be used to validate an operator's activity by determining when and where certain actions are performed, together with their order. For example, if the system identifies that the operator reaches into a particularly located bin, walks toward a corner of a vehicle on the assembly line, crouches, and actuates a nut runner, the system may determine that there is a high probability that the operator secured a wheel to the vehicle. If however, the sequence ends with only three wheels being secured, it may indicate/alert that the process was not completed, as a fourth wheel is required.”), and 
-Kim does not explicitly disclose the following; however, Prokoski teaches:
an information acquisition unit that acquires biometric information of the worker on a state measured when the worker executes the work (See 114, 124, 312, 314, 316, 318, and 320 in Figs. 16-17 and Col. 1, lines 14-15: “use of biometric technology for determining the condition of an operator performing a critical task.”); and 
a pattern prediction unit that predicts the motion pattern on the basis of the information acquired by the information acquisition unit (See 130 and 340 in Figs. 16-17 and Col. 24, lines 28-39: “Condition assessment 130 couples the thermal and motion assessments to remove those conditions for which conflicting evidence is presented from the two assessment modes. Remaining evidence can be compared to predetermined data to establish confidence levels in the composite assessment, and to relate current condition to standard scales with respect to attributes such as presence, height, attitude and levels of: attentiveness, fatigue, drowsiness, drunkenness, stress, cognitive readiness, dark adaptation, anxiety, and rage. Trends from sequence to sequence are also determined, as well as predictions for the onset of specific conditions which need to be avoided.”), 
wherein the pattern evaluation unit evaluates the motion pattern predicted by the pattern prediction unit on the basis of the evaluation standard (See Col. 24, lines 28-39: “Condition assessment 130 couples the thermal and motion assessments to remove those conditions for which conflicting evidence is presented from the two assessment modes. Remaining evidence can be compared to predetermined data to establish confidence levels in the composite assessment, and to relate current condition to standard scales with respect to attributes such as presence, height, attitude and levels of: attentiveness, fatigue, drowsiness, drunkenness, stress, cognitive readiness, dark adaptation, anxiety, and rage. Trends from sequence to sequence are also determined, as well as predictions for the onset of specific conditions which need to be avoided.”).
-Motivation to combine:


Claim 2 is met by the combination of Kim and Prokoski, wherein
-The combination of Kim and Prokoski teaches:
The work analysis assistance device according to claim 1, wherein 
-And Kim further teaches:
the pattern acquisition unit analyzes a video showing a state where the worker executes the work and acquires the motion pattern (See [0078]: “In one configuration, the above-described system may be used to monitor a series of operations performed by a user, and to verify if the monitored process is being properly performed. In addition to merely analyzing video feeds…”.).


Claim 3 is met by the combination of Kim and Prokoski, wherein
-The combination of Kim and Prokoski teaches:
The work analysis assistance device according to claim 1 further comprising 
-And Kim further teaches:
an input reception unit that receives an input of a determination result with respect to acceptability of the work from which the motion pattern is acquired, wherein the input reception unit receives the input of the determination result for each of the motion patterns acquired by the pattern acquisition unit, wherein the evaluation standard setting unit sets the evaluation standard on the basis of the determination result for each of the motion patterns, and wherein the pattern evaluation unit determines the acceptability of the work from which the motion pattern is acquired as an evaluation for the motion pattern on the basis of the evaluation standard (See [0079]: “FIG. 7 generally illustrates a method 100 of performing activity sequence monitoring using the above system. As shown, the input video is processed at 102 to generate an internal representation 104 that captures different kinds of information such as scene motion, activities, etc. The representations are used to learn classifiers at 106 which generate action labels and action similarity scores. This information is collated together and converted into a semantic description at 108 which is then compared with a known activity template at 110 to generate an error proofing score. A semantic and video synopsis is archived for future reference. An alert is thrown at 112 if the match with the template produces a low score indicating that the executed sequence is not similar to the expected work-task progression.”).

Claim 4 is met by the combination of Kim and Prokoski, wherein
-The combination of Kim and Prokoski teaches:
The work analysis assistance device according to claim 1, wherein 
-And Kim further teaches:
the pattern evaluation unit calculates a score for the motion pattern as an evaluation for the motion pattern on the basis of the evaluation standard (See [0079]: “This information is collated together and converted into a semantic description at 108 which is then compared with a known activity template at 110 to generate an error proofing score.”).

Claim 5 is met by the combination of Kim and Prokoski, wherein
-The combination of Kim and Prokoski teaches:
The work analysis assistance device according to claim 1, wherein 
-And Kim further teaches:
the pattern evaluation unit specifies a degree of dissimilarity between the motion pattern and a reference motion pattern and evaluates the motion pattern on the basis of the degree of dissimilarity and the evaluation standard (See [0079]: “The representations are used to learn classifiers at 106 which generate action labels and action similarity scores. This information is collated together and converted into a semantic description at 108 which is then compared with a known activity template at 110 to generate an error proofing score.”).

Claim 6 is met by the combination of Kim and Prokoski, wherein
-The combination of Kim and Prokoski teaches:
The work analysis assistance device according to claim 1, comprising: 
-And Prokoski further teaches:
3wherein the information acquisition unit acquires environment information on an environment where the worker executes the work (See Col. 6, lines 60-66 and Col. 7, lines 1-4: “In accordance with the invention an infrared camera is located so that its field of view includes an individual who is to be monitored; such as the person driving a vehicle or using a computer terminal.  The camera may be fixed at one location, with provisions for pan/tilt/zoom as needed, to view whoever is in the field of view. Or it may be mobile and be aimed at various persons as desired through manual or automated controls…The system is turned on by a switch or sensor and the resulting sequence of image frames is processed to extract observables at intervals determined by the required timeliness of the assessment.” The field of view is understood to also include the work environment.).

Claim 7 is met by the combination of Kim and Prokoski for the reasons given in the treatment of claim 1. Kim further teaches:
A work analysis assistance method (See the Abstract.) comprising:  


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0269427) in view of Galera et al. (U.S. Pub. No. 2016/0070991), hereinafter “Galera”.
Claim 10 is met by the combination of Kim and Galera, wherein
-Kim teaches:
A work analysis assistance device (See the Abstract.), comprising: 
a pattern acquisition unit that acquires a motion pattern when a worker executes work (See [0078]-[0079]: “In one configuration, the above-described system may be used to monitor a series of operations performed by a user, and to verify if the monitored process is being properly performed. In addition to merely analyzing video feeds…FIG. 7 generally illustrates a method 100 of performing activity sequence monitoring using the above system. As shown, the input video is processed at 102 to generate an internal representation 104 that captures different kinds of information such as scene motion, activities, etc.”); 
an evaluation standard setting unit that sets an evaluation standard for the motion pattern (See [0079]: “The representations are used to learn classifiers at 106 which generate action labels and action similarity scores. This information is collated together and converted into a semantic description at 108 which is then compared with a known activity template at 110 to generate an error proofing score.”); and 
a pattern evaluation unit that evaluates the motion pattern on the basis of the evaluation standard (See [0079]: “An alert is thrown at 112 if the match with the template produces a low score indicating that the executed sequence is not similar to the expected work-task progression.”),
wherein the evaluation standard setting unit sets the evaluation standard for the motion pattern when a certain worker executes certain work according to the number of times of (See [0080]: “This process may be used to validate an operator's activity by determining when and where certain actions are performed, together with their order. For example, if the system identifies that the operator reaches into a particularly located bin, walks toward a corner of a vehicle on the assembly line, crouches, and actuates a nut runner, the system may determine that there is a high probability that the operator secured a wheel to the vehicle. If however, the sequence ends with only three wheels being secured, it may indicate/alert that the process was not completed, as a fourth wheel is required.”).
-Kim does not explicitly disclose the following; however, Galera teaches:
a machine control unit that controls a transport conveyor according to an evaluation result of the pattern evaluation unit by adjusting a transport speed of the transport conveyor (See [0086]-[0087]: “For example, imaging sensor devices 302 1 and 302 2 can be trained to identify product 1206 as a first object class (“product”), and to identify human operator 1204 as a second object class (“human”). When product 1206 enters the viewing field (e.g., when a conveyor system, another downstream robot, or a transportation vehicle delivers the product 1206 to be processed by robot 1102), imaging sensor devices 302 1 and 302 2 can perform 2D analysis on the image of the safety zone to identify the object, determine that the object belongs to the product classification, and allow robot 1102 and associated systems to continue cycling normally. If an operator 1204 enters the viewing field, the imaging sensor devices 302 1 and 302 2 identify the operator as belonging to the human classification. A determination is also made regarding the current operating mode of robot 1102. This determination can be made by imaging sensor devices 302 1 and 302 2 or safety controller 1112 based on robot status information provided by industrial controller 1104. The current operating status of the robot 1102 determines whether the viewing field is safe to enter…If the robot 1102 is running a cycle that poses a potential risk to the operator within the viewing field, detection of an object classified as “human” within the viewing field causes one or more of the imaging sensor devices 302 1 and 302 2 or safety controller 1112 to generate a control output placing the robot 1102 in a safe mode. This may comprise, for example, sending a control output to industrial controller 1104 instructing the controller to disable the robot 1102 and any other sub-systems (e.g., conveyors) associated with the robot 1102. In another example, rather than disabling the robot 1102, the imaging sensor devices 302 1 and 302 2 may instruct the industrial controller 1104 to initiate a different robot operating cycle that poses no risk of injury to operator 1204.”),
-Motivation to combine:
Kim and Galera together teach the limitations of claim 10, as described above. Galera is directed to a similar field of art (optical industrial workspace safety monitoring and machine control). Therefore, Kim and Galera are combinable. Kim states in [0075]: “In block 53, the system may determine if a user track matches an expected or acceptable track for a particular procedure. Additionally, the system may also attempt to “anticipate” the person's intention to continue to travel in a certain direction. This intention information can be used in other modules to calculate the closing rate of time and distance between the person and the detection zone (this is especially important in improving zone detection latency with dynamic detection zones that follow the movement of equipment, such as robots, conveyors, forklifts and other mobile equipment).” Safety protocols are a concern in the system and method of Kim; however, control of the speed of conveyors in response to worker observation is not explicitly disclosed. Modifying the system and method of Kim by adding a machine control unit that controls a transport conveyor according to an evaluation result of the pattern evaluation unit by adjusting a transport speed of the transport conveyor, as taught by Galera, would yield the expected and predictable result of minimizing workspace accidents between workers and conveyors. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim and Galera in this way.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661